Citation Nr: 1701793	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for chronic pulmonary disease (CPD), to include as due to exposure to herbicides.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.

3. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for peripheral and polyneuropathy, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956 and from August 1959 to October 1979 with additional Reserve service, as indicated in the record.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2014 VA Form 21-4138, the Veteran requested a Board hearing before a Veterans Law Judge.  However, the April 2015 VA Form 8 (Certification of Appeal) incorrectly indicates that a hearing was not requested.  In December 2016 correspondence, the Veteran's representative reiterated the Veteran's request for a Board hearing at the RO (Travel Board hearing).  The Veteran has a right to a hearing, but one has not yet been held.  38 C.F.R. § 20.700(a) (2016).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board, or videoconference,  hearing before a Veterans Law Judge at the RO, with appropriate notice as to the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




